This was an action for debt brought by appellee against appellant for $702.19 and interest, alleged to have grown out of a limited partnership contract between them. The cause was tried without a jury and judgment rendered for appellee for $354.57, with interest thereon from October 24, 1914, at the rate of 6 per cent. per annum, amounting to $55.28, thus making the total judgment $409.85.
The only assignment of error is to the effect that the court erred in rendering judgment for plaintiff for $409.85, in that the evidence showed defendant had paid plaintiff $189 in January, 1914, on the duty money, as well as $200 and some amounts admitted in plaintiff's petition, and said judgment is $189 more than defendant is indebted to plaintiff.
We have read the statement of facts and find that plaintiff's testimony would support a much larger judgment than the court rendered in his favor. There was a direct *Page 360 
confliet between his testimony and that of defendant, and the court, whose province it was to pass upon the credibility of the parties, resolved the conflict in favor of plaintiff. We could not set aside the judgment without directly invading such province. Appellant appears to rely chiefly on the proposition that he should have been allowed a credit of $189. There was a direct conflict as to whether such item should be credited on the sum due plaintiff out of money refunded for duties. Besides, plaintiff's testimony, if believed, furnishes sufficient basis for the judgment even if the $189 item was credited in accordance with appellant's contention.
Judgment affirmed.